Exhibit AMENDED AND RESTATED NATURAL GAS PURCHASE AGREEMENT By and Between TARGA GAS MARKETING LLC (“Buyer”) And TARGA NORTH TEXAS LP (“Seller”) Effective as of March 1, 2009 AMENDED AND RESTATED NATURAL GAS PURCHASE AGREEMENT This Amended and Restated Natural Gas Purchase Agreement is executed on January 25, 2010, but effective as of March 1, 2009, by and between TARGA GAS MARKETING LLC ("Buyer") and TARGA NORTH TEXAS LP ("Seller") (each a “Party,” and together, the “Parties”), and sets forth the terms and conditions pursuant to which Seller will sell to Buyer, and Buyer will purchase from Seller, certain Gas (as hereinafter defined) produced at natural gas processing facilities owned and operated by Seller.This Agreement amends and restates in its entirety that certain Natural Gas Purchase Agreement dated and effective as of December 1, 1. Definitions. As used in this Agreement, the following terms shall have the following meaning: “Affiliate” means any Person that directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the Person specified, with the term “control” (including the terms “controlled by” or “under common control with”) meaning the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership, by contract, or otherwise.Any Person shall be deemed to be an Affiliate of any specified Person if (i) such Person owns fifty percent (50%) or more of the voting securities of the specified Person, if the specified Person owns fifty percent (50%) or more of the voting securities of such Person, or if fifty percent (50%) or more of the voting securities of the specified Person and such Person are under common control, or (ii) such Person has operational control of the specified Person pursuant to an operating agreement, management agreement or other contractual rights. "Business Day" means any day except Saturday, Sunday or Federal Reserve Bank holidays. “Claims” means any and all claims, liabilities, losses, damages, demands, penalties, fines, causes of action, remediation expenses, suits, judgments, arbitration awards, court orders, directives, injunctions, decrees or awards of any jurisdiction, and any costs and expenses related to the same (including court costs, reasonable attorneys’ fees, and other reasonable expenses of litigation). “Early Termination Date” is defined in Section 14.2. “Excess Gas” means Gas delivered by Seller at any Receipt Point during a Month that is greater than the Nominated Quantity at such Receipt Point for such Month. “Gas” means all residue gas owned or controlled by Seller that is produced from and/or processed at the Plants and is not now or hereafter committed by Seller for sale to third parties. “Gas Proceeds” means the aggregate proceeds received by Buyer from its first of Month baseload sales at the relevant Near Market Point to Buyer’s customers, including third parties and Affiliates of Buyer. “Index Price” means the price per MMBtu reported in the first publication of Inside FERC’s Gas Market Report for such Month for the applicable Near Market Point.Notwithstanding the foregoing, if there is no single price published for such day, but there is published a range of prices, then the Index Price for such day will be the average of the high and low prices in that range. "MMBtu"means 1,000,000 British thermal units. "Month" shall mean the period beginning at 7:00 AM Central Standard Time (as adjusted for Central Daylight Time) on the first day of a calendar month and ending at 6:59 AM on the last day of such calendar month. “Near Market Point” means one or more available delivery points for each Plant using applicable transportation, as set forth on Exhibit “B” attached hereto. “Near Market Price” means the applicable price for Gas for the first of Month baseload sales sold at each Near Market Point, as set forth on Exhibit “B” attached hereto. “Net Index Price” means the applicable Index Price, less applicable Transportation
